Per Curiam.

The defendants in the other causes, may have eight days to pay the money after judgment.in the cause which has been tried, and taxation of the costs in all the causes. The plaintiff may, however, proceed [*396] ^immediately to perfect his judgment, for his better security, but if the defendants pay the money,■ within the eight days, they shall be exempted frpm the costs of em tering up such judgments. Where the judgment is rendered at Albany, and the defendants live in New York, and vice versa, they shall be entitled.to fourteen days, within which to pay the money; but if payment, is not made within the time allowed, or if the plaintiff does not choose to enter his judgment, until after the time has expired, he may then enter it nunc pro tunc, and have his full costs .(b)

 Gra, Prac. 2d ed. 504.